Case 0:18-cv-61828-WPD Document 119 Entered on FLSD Docket 11/14/2019 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 18-61828-CIV-WPD/LSS


                                                          )
   AMGEN INC. and AMGEN                                   )
   MANUFACTURING LIMITED,                                 )
                                                          )
                                                          )
                           Plaintiffs,                    )   STIPULATION OF DISMISSAL
                                                          )
          v.                                              )
                                                          )
   ACCORD BIOPHARMA,                                      )
                                                          )
                                                          )
                           Defendant.
                                                          )

                  The undersigned, for and on behalf of Plaintiffs Amgen Inc. and Amgen

   Manufacturing, Limited, and Defendant Accord Biopharma, hereby stipulate and agree to the

   dismissal, without prejudice, of all remaining claims and counterclaims in this action with the

   parties to bear their own costs and attorney's fees.

   Dated: November 14, 2019

   Respectfully Submitted

   By: /s/ John F. O’Sullivan                       By: /s/ Mark E. Stein
   John F. O’Sullivan                               Mark E. Stein
   Fla. Bar No. 143154                              Fla. Bar No. 818666
   Jason D. Sternberg                               MARK STEIN LAW
   Fla. Bar No. 72887                               2999 N.E. 191st St., Suite 330
   Paige S. Comparato                               Aventura, FL 33180
   Fla. Bar No. 1002942                             Telephone: (305) 356-7550
   HOGAN LOVELLS US LLP                             mark@marksteinlaw.com
   600 Brickell Ave., Suite 2700
   Miami, FL 33131
   Telephone: (305) 459-6500
   Facsimile: (305) 459-6550
   john.osullivan@hoganlovells.com
   allen.pegg@hoganlovells.com
   jason.sternberg@hoganlovells.com
Case 0:18-cv-61828-WPD Document 119 Entered on FLSD Docket 11/14/2019 Page 2 of 3




   Of Counsel:                           Of Counsel:

   Nicholas Groombridge                  Aaron F. Barkoff
   Jennifer H. Wu                        Carey J. Prill
   Jennifer Gordon                       Ben J. Mahon
   Naz E. Wehrli                         McANDREWS, HELD & MALLOY, LTD.
   Jacob T. Whitt                        500 West Madison St., 34th Floor
   Golda Lai                             Chicago, IL 60661
   Aaron J. Marks                        Telephone: (312) 775-8000
   PAUL, WEISS, RIFKIND, WHARTON         abarkoff@mcandrews-ip.com
    & GARRISON                           cprill@mcandrews-ip.com
   1285 Avenue of the Americas           bmahon@mcandrews-ip.com
   New York, NY 10019
   Telephone: (212) 373-3000             Attorneys for Accord BioPharma
   Facsimile: (212) 757-3990
   ngroombridge@paulweiss.com
   jwu@paulweiss.com
   jengordon@paulweiss.com
   nwehrli@paulweiss.com
   jwhitt@paulweiess.com
   glai@paulweiss.com
   amarks@paulweiss.com

   Wendy A. Whiteford
   Kimberlin Morley
   Eric M. Agovino
   AMGEN INC.
   One Amgen Center Drive
   Thousand Oaks, CA 91320
   Telephone: (805) 447-1000
   Facsimile: (805) 447-1010
   wendy@amgen.com
   kmorley@amgen.com
   eagovino@amgen.com

   Attorneys for Plaintiffs
   Amgen Inc. and Amgen Manufacturing,
   Limited




                                          2
Case 0:18-cv-61828-WPD Document 119 Entered on FLSD Docket 11/14/2019 Page 3 of 3




                                   CERTIFICATE OF SERVICE


          I HEREBY CERTIFY that on November 14, 2019, I electronically filed the foregoing

   with the Clerk of the Court by using the CM/ECF system which will send a notice of electronic

   filing to counsel and that a true and correct copy was served via electronic mail on all counsel of

   parties of record.


                                                        By: /s/ John F. O’Sullivan____
                                                        John F. O’Sullivan
                                                        Fla. Bar No. 143154




                                                    3
